UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4736



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE ALBERT WITHERSPOON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cr-00976-DCN)


Submitted:   December 13, 2007         Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Gordon Baker, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.     John Charles Duane, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willie Albert Witherspoon appeals from his conviction and

180-month sentence imposed following his guilty plea to being in

possession of a firearm after previously having been convicted of

a felony offense. Witherspoon’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there were

no meritorious issues for appeal, but addressing the validity of

the plea and the reasonableness of the sentence.            Witherspoon was

advised of his right to file a pro se supplemental brief, but has

declined   to    do   so.    Our   review   of   the   record   discloses   no

reversible error; accordingly, we affirm Witherspoon’s conviction

and sentence.

           We find that Witherspoon’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.      Witherspoon was properly advised of his rights, the

elements of the offense charged, and the mandatory minimum and

maximum sentences for the offense.          The court also determined that

there was an independent factual basis for the plea and that the

plea was not coerced or influenced by any promises.                See United

States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).              We find

that the plea was valid.

           We find that the district court properly applied the

Sentencing      Guidelines   and   considered    the   relevant    sentencing

factors before imposing the 180-month sentence.                   18 U.S.C.A.


                                    - 2 -
§ 3553(a) (West 2000 & Supp. 2007); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).       Additionally, we find that

the sentence imposed—which was within the properly calculated

guideline range—was reasonable.      See United States v. Green, 436
F.3d 449, 457 (4th Cir.) (“[A] sentence imposed within the properly

calculated [g]uidelines range . . . is presumptively reasonable.”)

(internal quotation marks and citation omitted), cert. denied, 126
S. Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct.
2456,   2462-69    (2007)   (upholding    application   of     rebuttable

presumption   of    correctness    of     within-guideline     sentence).

Accordingly, we affirm Witherspoon’s sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.             We therefore

affirm Witherspoon’s conviction and sentence.      This court requires

that counsel inform her client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal




                                  - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -